DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/30/2019 is acknowledged by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “6” in [0080] and “120” in [0120].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "the movement  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: 
In claim 8, line 8, the limitation "having and end" should be corrected to "having an end" as this is an obvious spelling mistake.
In claim 23, line 2, the limitation “associated to each the spring” should be corrected to “associated to each of the spring”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, ll. 2, the limitation “at least on compression spring” is indefinite because it is unclear if it is intended to refer to the “biasing means” in claim 9, ll. 16. It is therefore not clear for the reader, whether the compression spring is an embodiment for the biasing means or a different feature.
In claim 14, ll. 4-5, the limitation "the movement transformation elements being arranged in quincunx alternatively on the right part and the left part of the ring” is indefinite because it is not clear as how this is arranged. A quincunx arrangement is defined as a pattern consisting of five points arranged in a cross, with four of them forming a rectangle and a fifth at its center. It is not clear from the claims, the description and the figures, how the elements could be arranged in such a pattern, 
Claim 15 is included due to being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17-21, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Appleford et al. (US 6572076) and further in view of McGregor et al. (US 5983743).
Appleford et al. disclose:
1 (currently amended): A failsafe electric valve actuator (1) for a valve in line, comprising: - a housing (2) having a first end which is mounted to a body of the valve; - a stem (4) mounted for translation in the housing for moving a valve member of the valve (10) between valve open and valve closed positions; - a drive assembly (8, 9) for 
17 (currently amended): The actuator according to claim 1, wherein the drive assembly (8, 9) is adapted to move the first latching unit (17) in a direction opposite to that moving it toward the failsafe position, and wherein the stem (4) comprises a stop (30, col. 5, ll. 46-53) adapted to cooperate with a seat (6) of the valve body so as to enable this opposite direction movement of the first latching unit.
18 (currently amended): The actuator according to claim 1, wherein the drive connection comprises, for moving the stem in translation, a drive nut (8, col. 3, ll. 60-63) in engagement with a thread (7) in an outer surface of the stem.

20 (currently amended): The actuator according to claim 18, wherein the first latching unit (17) has a tubular shape and the drive nut (8) is translationally fixed with respect to the first latching unit (see fig. 1).
21 (currently amended): The actuator according claim 1, wherein the biasing assembly comprises at least one spring (22) mounted between first (20) and second (shoulder on sleeve 17) parallel support plates, and wherein the first support plate is fixed to the housing and the second support plate is operatively linked to the first latching unit to urge the stem toward the failsafe position under the action of the at least one spring (see fig. 5).
25 (currently amended): The actuator according to claim 1, wherein the actuator is a surface or a subsea electric actuator (col. 7, ll. 43-49).
27 (currently amended): The actuator according to claim 1, further comprising a linear variable displacement transducer (32) is arranged on the housing and attached to the biasing assembly (32, figs. 8, 9).
Appleford et al. do not disclose the drive assembly and the stem are mounted with the first latching unit on a part of the first latching unit which projects from the housing.
	McGregor et al. disclose a related valve actuator having the drive assembly (10) and the stem (60) are mounted with a first latching unit (44, 40) on a part of the first latching unit which projects from the housing (88), for the purpose of providing an 
	It would have been obvious to one having ordinary skill in the art to modify the invention of Appleford et al., wherein the drive assembly and the stem are mounted with the first latching unit on a part of the first latching unit which projects from the housing, as suggested by McGregor et al., for the purpose of providing an alternate arrangement which allows easier access to the drive assembly and latching unit, in a manner yielding predictable results.  Furthermore, it would have been obvious to one having ordinary skill in the art to form the housing having the latching unit and drive assembly as a separate housing unit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  
Appleford et al. disclose the use of sensors for obtaining parameters of valve operation.  However, Appleford et al. do not specifically disclose further comprising a limit switch sensor is arranged on the drive connection; and comprising a number of load sensors are arranged next to the drive nut.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to comprise a limit switch sensor is arranged on the drive connection, and comprising a number of load sensors are arranged next to the drive nut since the Examiner takes Official Notice of the equivalence of limit switch sensors and load sensors with the sensors used by Appleford et al. for their use in identifying further parameters that affect valve operation and the selection of any of these known equivalents to identify when the drive connection reaches a certain limit, and identifying . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Appleford et al. (US 6572076) in view of McGregor et al. (US 5983743) further in view of Korthaus et al. (GB 1159065).
Appleford et al. discloses the invention as essentially claimed, except for wherein the second latching unit comprises at least one latching dog mounted for translation on the housing, the housing being provided with a first hole for passage of the latching dog, and the first latching unit comprising a stop for latching engagement with the latching dog.
Korthaus teaches an alternate equivalent latching unit comprising at least one latching dog (21) mounted for translation on a housing (3a), the housing being provided with a first hole (30) for passage of the latching dog, and the first latching unit comprising a stop (19) for latching engagement with the latching dog, for the purpose of providing an alternate equivalent form of a latching unit.
It would have been obvious to one having ordinary skill in the art to further modify the invention of Appleford et al., such that the second latching unit comprises at least one latching dog mounted for translation on the housing, the housing being provided with a first hole for passage of the latching dog, and the first latching unit comprising a stop for latching engagement with the latching dog, as taught by Korthaus, for the purpose of providing an alternate equivalent form of a latching unit, which would provide the same result of latching between components.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Appleford et al. (US 6572076) in view of McGregor et al. (US 5983743) further in view of Young (US 2013/0291946).
Appleford et al. discloses the invention as essentially claimed, except for wherein a damper is associated to each the spring of the biasing assembly.
Young teaches a valve actuator having a biasing assembly, wherein a damper (58) is associated with the biasing assembly (50, 52), for the purpose of providing means to prevent slamming of the valve [0089], in a manner yielding predicable results.
It would have been obvious to one having ordinary skill in the art to further modify the invention of Appleford et al., wherein a damper is associated to each the spring of the biasing assembly, as taught by Young, for the purpose of providing means to prevent slamming of the valve [0089], in a manner yielding predicable results.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Appleford et al. (US 6572076) in view of McGregor et al. (US 5983743) further in view of Suter et al. (US 5996485).
Appleford et al. discloses the invention as essentially claimed, except for wherein the stem comprises two parts linked by a knuckle joint.
Suter et al. disclose a known a knuckle joint (184) is used to connect valve stem portions for the purpose of providing a stem which can account for any mechanical misalignment between components through which it may move (col. 10, 38-48).
.

Allowable Subject Matter
Claims 3-16 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 1333207 discloses a related gate valve having fail safe actuator which includes a braking member 17 to prevent relative motion.  WO 03/056221 discloses a related valve actuator having a latching member (15, 16, 14, 21) which interacts with the valve stem (10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753